Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) is/are NOT directed to a process, machine, manufacture or composition of matter. The claimed “computer-readable storage medium” is/are defined in Applicant’s specification ([0157]) where a computer-readable storage medium “may be a Read-Only Memory (ROM), a Random Access Memory (RAM), a magnetic disk or an optical disk” (emphasis added to denote that the list disclosed appears to be exemplary). Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the computer-readable storage medium encompasses transitory signals, which does not fall within the definition of a process, machine, manufacture or composition of matter. Examiner suggests amending the claims to recite "A non-transitory computer-readable storage medium" where appropriate. See Official Gazette Notice 1351 OG 212 (February 23, 2010).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-21, 35, 37-44, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 35, and 46 are only directed to a negative limitation of “not receiving.”  Therefore, it is unclear what the method be performed actually is since no other step or function is being performed, thus rendering the claim indefinite.  Similar rationale applies to the dependent claims due to their dependency upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12, 14-21, 35, 37-44, and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190223228 A1 to Ko; Hyunsoo et al.

Re: Claim(s) 12, 35, 46
Ko discloses a receiving method, applied to a terminal (Abstract and Figs. 12-14)
and comprising: the terminal not receiving a downlink signal at a valid random access occasion and/or within M symbols before a valid random access occasion, wherein M is a non-negative integer, wherein the downlink signal comprises: at least one of a synchronous broadcast signal block, a downlink control channel, a channel information reference signal and a downlink data channel (0208-0210 - only PRACH occasions that are allocated to the UL part and an X part in the PRACH slot and precede or do not collide with the SSB are valid. In other words, valid PRACH occasions are positioned following at least N symbols after the last symbol and/or DL part of the SSB. That is, valid PRACH occasions are positioned following at least N gaps after the last symbol and/or DL part of the SSB … N = 2 (i.e. non-negative integer)).
Ko further discloses a receiving device comprising a memory, processor and a computer program stored in the memory (Fig. 22 – 10 comprises 14, 15, 15) as required by claim 35; and a computer-readable storage medium (Fig. 22 – 14 comprises 15) as required by claim 46.

Re: Claim(s) 14, 37
Ko discloses wherein the valid random access occasion is a random access occasion within an uplink symbol; and/or the valid random access occasion is a random 

Re: Claim(s) 15, 38
Ko discloses wherein the synchronization broadcast signal block is in a random access slot where the random access occasion is located (0124. Fig. 8. 0091-0098. Fig. 13. 0127).

Re: Claim(s) 16, 39
Ko discloses determining at least one of the uplink symbol, the flexible symbol and the downlink symbol according to uplink and downlink configuration information in a high-level parameter (Fig. 12 and 0112-0113).

Re: Claim(s) 17, 40
Ko discloses wherein M is equal to N3 (0209-0210.  The Examiner notes that N3 is undefined in both the claims and in the specification.  Therefore, N3 is construed as being any number.  Therefore the disclosed gap of N=2 sufficiently reads on the claim).

Re: Claim(s) 18, 41
Ko discloses wherein M is not equal to N3 (0209-0210.  The Examiner notes that N3 is undefined in both the claims and in the specification.  Therefore, N3 is construed 

Re: Claim(s) 19, 42
Ko discloses wherein in a case that all transmission symbols occupied by the random access occasion are within the uplink symbol, the random access occasion is determined as a random access occasion within the uplink symbol (0122).

Re: Claim(s) 20, 43
Ko discloses wherein in a case that a start symbol occupied by the random access occasion is within the uplink symbol, the random access occasion is a random access occasion within the uplink symbol (0122).

Re: Claim(s) 21, 44
Ko discloses wherein in a case that a start symbol occupied by the random access occasion is within the flexible symbol, the random access occasion is a random access occasion comprising the flexible symbol and/or the uplink symbol (0124).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415